Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 02/05/2021 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 15, 16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0029353 A1 to Xu et al. (hereinafter “Xu”)

Regarding Claim 1, Xu teaches  A method for wireless communication, the method comprising: 
receiving, at a scheduled user equipment (UE), a configuration message of a first resource pool, the configuration message indicating available sidelink resources of the first resource pool for sidelink communications;  ([0013] and [0145], discloses Manner 2: The remote UE (i.e. scheduled UE) obtains a control signaling resource pool (i.e. first resource pool) configured by the base station for the remote UE, where the control signaling resource pool is used by the remote UE to transmit resource request information. [0004], discloses when the user equipment that performs D2D communication needs to transmit data on a sidelink, the user equipment may randomly select a resource from a resource pool configured by a base station, to transmit the data on the sidelink. The resource pool configured by the base station may be configured by using system information, or may be configured by using dedicated signaling after a request that the user equipment needs to perform sidelink communication is received)
selecting one or more of the available sidelink resources from the first resource pool; and ([0013] and [0145], discloses selects a third resource from the control signaling resource pool)
transmitting, to a scheduling UE, a first sidelink buffer status report (BSR) using the selected one or more sidelink resources. ([0013] and [0145], discloses sends, to the relay UE (i.e. scheduling UE) by using the third resource, SCI that includes the BSR)

Regarding Claim 2, Xu teaches The method of claim 1, further comprising: receiving, from the scheduling UE, a sidelink grant allocating one or more available sidelink resources of a second resource pool for the sidelink communications; and performing the sidelink communications using the allocated one or more available sidelink resources. ([0121], discloses when remote UE needs to transmit data on a sidelink between the remote UE and relay UE, or the remote UE needs to transmit data on an uplink (Uplink) between the remote UE and a base station, the remote UE triggers reporting of a BSR, so that the base station assigns a data transmission resource (i.e. receiving a sidelink grant allocating one or more available sidelink resources) to the remote UE based on the BSR reported by the remote UE. [0145], further discloses the control signaling resource pool is only used by the remote UE to transmit resource request information such as a BSR or an SR. Examiner notes that the data transmission resource that is assigned for sidelink data transmission would thus be separate from the control signaling resource pool. [0128], further discloses data transmission resources (i.e. second resource pool) for remote UE 1 and remote UE2 based on BSR 1 and BSR 2)

Regarding Claim 6, Xu teaches The method of claim 1, wherein the receiving includes: receiving the configuration message of the first resource pool from one of a base station (BS) and the scheduling UE. ([0004], discloses when the user equipment that performs D2D communication needs to transmit data on a sidelink, the user equipment may randomly select a resource from a resource pool configured by a base station, to transmit the data on the sidelink. The resource pool configured by the base station may be configured by using system information, or may be configured by using dedicated signaling after a request that the user equipment needs to perform sidelink communication is received))

Regarding Claim 7, Xu teaches The method of claim 1, wherein the selecting includes: selecting the one or more available sidelink resources from the first resource pool based on at least one of a random selection algorithm, a hash function, and a listen-before-talk operation. ([0004], discloses Manner 2: User equipment selects a resource independently. To be specific, when the user equipment that performs D2D communication needs to transmit data on a sidelink, the user equipment may randomly select a resource from a resource pool configured by a base station, to transmit the data on the sidelink)

Regarding Claim 8, Xu teaches The method of claim 1, wherein the first sidelink BSR includes at least one of (i) an identifier associated with the scheduled UE and (ii) an indication of at least one cast type of communication service. ([0013], discloses The SCI (i.e. including the BSR) may include one or more types of information: an index of the remote UE (i.e. id of the scheduled UE), a destination layer 2 ID, a size of to-be-transmitted data in a buffer corresponding to each logical channel group of the remote UE, and a format of the BSR.)

Regarding Claim 15, Xu teaches  An apparatus, comprising (Figure 1, illustrates Remote UE)
processing circuitry configured to: (Figure 2, illustrates Remote UE comprising processor)
receive a configuration message of a first resource pool, the configuration message indicating available sidelink resources of the first resource pool for sidelink communications; ([0013] and [0145], discloses Manner 2: The remote UE (i.e. apparatus) obtains a control signaling resource pool (i.e. first resource pool) configured by the base station for the remote UE, where the control signaling resource pool is used by the remote UE to transmit resource request information. [0004], discloses when the user equipment that performs D2D communication needs to transmit data on a sidelink, the user equipment may randomly select a resource from a resource pool configured by a base station, to transmit the data on the sidelink. The resource pool configured by the base station may be configured by using system information, or may be configured by using dedicated signaling after a request that the user equipment needs to perform sidelink communication is received)
select one or more of the available sidelink resources from the first resource pool; and ([0013] and [0145], discloses selects a third resource from the control signaling resource pool)
transmit a first sidelink buffer status report (BSR) using the selected one or more sidelink resources. ([0013] and [0145], discloses sends, to the relay UE (i.e. scheduling UE) by using the third resource, SCI that includes the BSR)

Claims 16, 19, and 20 are rejected for having the same limitations as claims 2, 6, and 7, respectively, except the claims are in apparatus format.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3-5, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0029353 A1 to Xu et al. (hereinafter “Xu”) in view of US 2018/0069618 A1 (from IDS filed 02/05/2021) to Loehr et al. (hereinafter “Loehr”)

Regarding Claim 2, Xu teaches The method of claim 2, further comprising: 
Xu does not explicitly teach determining, at the scheduled UE, whether the sidelink grant is received; and transmitting, to the scheduling UE, a second sidelink BSR when the sidelink grant is determined not to be received.
However, the concept of BSR retransmission is well known in the art. For example, in a similar field of endeavor, Loehr discloses in [0094]-[0099], dynamic scheduling buffer state reports from the UE to the eNodeB to assist the eNodeB in allocating uplink resources. [0098], discloses In order to be robust against transmission failures, there is a BSR retransmission mechanism defined for LTE; the retransmission BSR timer is started or restarted whenever an uplink grant is received; if no uplink grant is received before the retransmission BSR timer expires, another BSR is triggered in the UE.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu to include the above limitations as suggested by Loehr, in order to be robust against transmission failures as indicated in [0098] of Loehr.

Regarding Claim 4, Xu teaches The method of claim 1, further comprising: Xu does not explicitly teach selecting, at the scheduled UE, a transmission pattern for the first sidelink BSR; and transmitting, to the scheduling UE, a second sidelink BSR based on the transmission pattern.
However, the concept of BSR retransmission is well known in the art. For example, in a similar field of endeavor, Loehr discloses in [0094]-[0099], dynamic scheduling buffer state reports from the UE to the eNodeB to assist the eNodeB in allocating uplink resources. [0098], discloses In order to be robust against transmission failures, there is a BSR retransmission mechanism defined for LTE; the retransmission BSR timer is started or restarted whenever an uplink grant is received; if no uplink grant is received before the retransmission BSR timer expires, another BSR is triggered in the UE. [0294], discloses separate independent BSR related timers/counters for a remote BSR procedure and legacy (relay) BSR procedure (i.e. selecting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu to include the above limitations as suggested by Loehr, in order to be robust against transmission failures as indicated in [0098] of Loehr.

Regarding Claim 5,  Xu/Loehr teaches The method of claim 4, wherein Loehr further teaches the transmission pattern includes a repetition time. ([0098], discloses BSR retransmission timer)
Examiner maintains same motivation to combine as indicated in Claim 4 above.

Claims 17 and 18 are rejected for having the same limitations as claims 3 and 4, respectively, except the claims are in apparatus format.


Claim 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0029353 A1 to Xu et al. (hereinafter “Xu”) in view of US 2020/0389900 to Lee et al. (hereinafter “Lee”)

Regarding Claim 9, Xu teaches A method for wireless communication, the method comprising: 
a first resource pool for sidelink communications; and indicating, to one or more scheduled UEs, the first resource pool; ([0013] and [0145], discloses Manner 2: The remote UE (i.e. scheduled UE) obtains a control signaling resource pool (i.e. first resource pool) configured by the base station for the remote UE, where the control signaling resource pool is used by the remote UE to transmit resource request information. [0004], discloses when the user equipment that performs D2D communication needs to transmit data on a sidelink, the user equipment may randomly select a resource from a resource pool configured by a base station, to transmit the data on the sidelink. The resource pool configured by the base station may be configured by using system information, or may be configured by using dedicated signaling after a request that the user equipment needs to perform sidelink communication is received)
receiving, from one of the one or more scheduled UEs, a first sidelink buffer status report (BSR) in one or more available sidelink resources of the first resource pool. ([0013] and [0145], discloses sends, to the relay UE (i.e. scheduling UE) by using the third resource, SCI that includes the BSR)
Xu teaches a base station that determines and transmits a first resource pool for sidelink communications, but does not explicitly teach determining, at a scheduling user equipment (UE), a first resource pool for sidelink communications; 
However, in a similar field of endeavor, Lee discloses in [0123]-[0124] and [0129]-[0130], a method of performing sidelink communication in which sidelink resources are allocated to a remote UE. In step S700, the relay UE receives one or more resource pools for a sidelink from a base station (i.e. determining at a scheduling UE). One or more resource pools for the sidelink may be received from the base station through system information or dedicated signaling. In step S800,The remote UE receives one or more resource pools for a sidelink from the base station or the relay UE (i.e. indicating, to one or more scheduled UEs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu  to include the above limitations as suggested by Lee, because as sidelink resources for a remote UE are allocated by a relay UE rather than the base station, scheduling requests/grants do not need to be exchanged between the remote UE and the base station. Therefore, signaling overhead, power consumption, and delay in resource allocation can all be reduced as indicated in [0011] of Lee.

Regarding Claim 10, Xu/Lee teaches The method of claim 9, further comprising: Xu further teaches in response to the first sidelink BSR, sending, to the one of the one or more scheduled UEs, a sidelink grant based at least in part on the first sidelink BSR. ([0121], discloses when remote UE needs to transmit data on a sidelink between the remote UE and relay UE, or the remote UE needs to transmit data on an uplink (Uplink) between the remote UE and a base station, the remote UE triggers reporting of a BSR, so that the base station assigns a data transmission resource (i.e. receiving a sidelink grant allocating one or more available sidelink resources) to the remote UE based on the BSR reported by the remote UE)

Regarding Claim 11, Xu/Lee teaches The method of claim 10, wherein Xu further teaches the sidelink grant is sent using one or more sidelink resources of a second resource pool. ([0121], discloses when remote UE needs to transmit data on a sidelink between the remote UE and relay UE, or the remote UE needs to transmit data on an uplink (Uplink) between the remote UE and a base station, the remote UE triggers reporting of a BSR, so that the base station assigns a data transmission resource (i.e. receiving a sidelink grant allocating one or more available sidelink resources) to the remote UE based on the BSR reported by the remote UE. [0145], further discloses the control signaling resource pool is only used by the remote UE to transmit resource request information such as a BSR or an SR. Examiner notes that the data transmission resource that is assigned for sidelink data transmission would thus be separate from the control signaling resource pool. [0128], further discloses data transmission resources (i.e. second resource pool) for remote UE 1 and remote UE2 based on BSR 1 and BSR 2)

Regarding Claim 12, Xu/Lee teaches The method of claim 9, wherein Lee further teaches the determining includes: receiving an indication of the first resource pool from a base station (BS). ([0124], discloses In step S700, the relay UE receives one or more resource pools for a sidelink from a base station (i.e. receiving an indication). One or more resource pools for the sidelink may be received from the base station through system information or dedicated signaling) 
Examiner maintains same motivation to combine as indicated in Claim 9 above.

Regarding Claim 13, Xu/Lee teaches The method of claim 9, wherein Lee further teaches the determining includes: receiving an indication of one or more sidelink resources from a BS; and selecting a subset of the one or more resources as the first resource pool.([0144], discloses In step S930, the relay UE may know that the remote UE has transmitted a scheduling request toward the base station. Therefore, the relay UE selects a portion of the resource pool for a sidelink configured therefor for the remote UE. The relay UE may select, for the remote UE, a portion of the resource pool for the sidelink configured therefor based on a network configuration. Alternatively, the relay UE may dynamically select, for the remote UE, a portion of the resource pool for the sidelink configured therefor according to a request of the remote UE. Further, the relay UE may select/configure a portion of the resource pool for the sidelink configured therefor for a plurality of connected remote UEs)
Examiner maintains same motivation to combine as indicated in Claim 9 above.

Regarding Claim 14, Xu/Lee teaches The method of claim 9, wherein Xu further teaches the first sidelink BSR includes at least one of (i) an identifier associated with the one of the one or more scheduled UEs and (ii) an indication of at least one cast type of communication service. ([0013], discloses The SCI (i.e. including the BSR) may include one or more types of information: an index of the remote UE (i.e. id of the scheduled UE), a destination layer 2 ID, a size of to-be-transmitted data in a buffer corresponding to each logical channel group of the remote UE, and a format of the BSR.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477